                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEVEN ERIC GOULD,                                 Case No. 18-cv-05427-HSG
                                   8                   Plaintiff,                          JUDGMENT
                                   9            v.

                                  10    VERGARA, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Court’s Order Granting Motions for Summary Judgment,

                                  14   judgment is entered in favor of defendants and against plaintiff. The Clerk shall close the file.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 2/3/2020

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        STEVEN ERIC GOULD,
                                   7                                                        Case No. 18-cv-05427-HSG
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        VERGARA, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on February 3, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Steven Eric Gould ID: BE-5607
                                       500 Galetti Way
                                  20   Sparks, NV 89431
                                  21

                                  22
                                       Dated: February 3, 2020
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Nikki D. Riley, Deputy Clerk to the
                                  28
                                                                                          Honorable HAYWOOD S. GILLIAM, JR.
                                                                                          2
